Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Chen et al. (US 2020/0213050 A1) discloses a terminal device configured to determine and send an uplink signal including information regarding a PTRS port.

3GPP TSG RAN WG1 Meeting #88bis R1-1705253 discloses a gNB provides UE with configuration if PT-RS is enabled for the UE, wherein number of PT-RS ports per UE and total number of PT-RS ports per TTI have to be decided (p. 6, section 3.2.2), wherein the gNB configures a DM-RS port to PT-RS port mapping table via RRC configuration message depending on maximum number of spatial streams supported and scheduled for the UE (p. 6, section 3.2.3) and similarly, in uplink, every UE can indicate the DMRS to PTRS mapping table to the gNB in RRC message (p. 7, section 3.2.3). R1-1705253 further discloses in order to design the mapping, it is useful to decide the maximum number of PT-RS ports needed (p. 4, section 2.4).



John Wilson et al. (US 2018/0077603 A1) discloses a UE may determine a PCRS configuration based on a capability to receive signals, wherein the PCRS configuration may include a resource mapping for one or more PCRS, a number of PCRS ports used for PCRS, a multiplexing scheme for one or more PCRS ports, or the UE's phase noise estimation capability (Abstract). John Wilson further discloses a UE may transmit a reporting message that includes a PCRS configuration to a base station, where the PCRS configuration may include a preferred number of PCRS ports and wireless resources used for PCRS (paragraph 38).

Prior arts of record discloses a UE determines and sends uplink signal to a base station, wherein the uplink signal includes PTRS/PCRS port information, such as preferred number of PCRS ports. Prior arts of record also discloses maximum number of PT-RS ports needed is determined to design DMRS to PTRS mapping for a gNB.

Regarding claim 1, prior arts of record fail to disclose combination of:

A method for reporting port information, comprising: 
determining, by a terminal device, an uplink signal, wherein: 

sending, by the terminal device, the uplink signal to a network device, 
wherein the uplink signal comprises the information about the PTRS port of the terminal device, and the information about the PTRS port is a maximum quantity of PTRS ports required by the terminal device.

Regarding claim 7, prior arts of record fail to disclose combination of:

A method for reporting port information, comprising receiving, by a network device, an uplink signal sent by a terminal device, wherein: 
the uplink signal comprises information about a phase tracking reference signal (PTRS) port of the terminal device; or 
the uplink signal comprises information about the PTRS port and information about a demodulation reference signal (DMRS) port; or 
the uplink signal comprises a correspondence between the PTRS port and the DMRS port, 
wherein the uplink signal comprises the information about the PTRS port of the terminal device, and the information about the PTRS port is a maximum quantity of PTRS ports required by the terminal device.



Dependent claims 2-6, 8-12, 14-16 and 18-20 are allowable based on their dependency on independent claims 1, 7, 13 and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645